|N THE SUPREME COURT OF PENNSYLVAN|A
ln the l\/latter of : No. 2318 Disciplinary Docket No. 3
KATHY D|ANNE BA|LEY : Board File No. 01-16-828

(District of Columloia Court of Appeals, No.
16-BG-790)

Attorney Registration No. 43429

(Out of State)

ORDER

 

PER CUR|AM

AND NOW, this 12th day of January, 2017, having failed to reply to this Court’s
directive of November 9, 2016, to provide reasons against the imposition of reciprocal
discipline, Kathy Dianne Bailey is suspended from the practice of law in this
Commonwealth for two years. She is directed to comply With all the provisions of

Pa.R.D.E. 217.